Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 1 of 36 PagelD: 8

 
Case 1:19-cv-14288-RBK-KMW

Document 1-3 Filed 06/26/19 Page 2 of 36 PagelD: 9

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 1 of 35 Trans ID: LCV2019444613

Appendix XTLBL

 

 

 

 

CIVIL CASE INFORMATION STATEMENT DaYMENT Tee lee Tine
(CIS) CHGICK NO.
Use for initial Law Division AMOUNT:

Civil Part pleadings (not motions) under Rule 4:5-1
Pleading will be rejected for filing, under Rule 1:5-6(c), | OveRPAYMENT:
if information above the black bar is not completed

    

 

 

 

 

 

 

or attorney’s signature is not affixed BATCH NUMBER:
ATTORNEY / PRO SE NAME TELEPHONE NUMBER COUNTY OF VENUE
MICHAEL POWER, ESQ. (610) 558-6220 Camden

 

 

FIRM NAME (if applicable)
POWER & ASSOCIATES, PC

DOCKET NUMBER (when avallabie)

 

OFFICE ADDRESS

1790 WILMINGTON PIKE SUITE 200, GLEN MILLS PA 19342 COMPLAINT

DCCUMENT TYPE

 

JURY DEMAND fl Yes = [] No

 

 

NAME OF PARTY (e.g., John Doe, Plaintiff)

SANDHYA KAMINEN] AND ARUN
KANDRA

CAPTION
SANDHYA KAMINENI] AND ARUN KANDRA V. TESLA INC,

 

 

 

 

CT) Yes {4 No

CASE TYPE NUMBER HURRICANE SANDY

(See reverse side for listing) | RELATED? IS THIS APROFESSIONAL MALPRACTICE CASE? = «Ss YES ff NO

512 C] Yes IF YOU HAVE CHECKED "YES," SEE N.J.S.A, 24:53 A -27 AND APPLICABLE CASE LAW
REGARDING YOUR OBLIGATION TO FILE AN AFFIDAVIT OF MERIT.

RELATED CASES PENDING? IF YES, LIST DOCKET NUMBERS

 

DO YOU ANTICIPATE ADDING ANY PARTIES
(arising out of same transaction or occurrence)?

C) Yes @ No

 

NAME OF DEFENDANT'S PRIMARY INSURANCE COMPANY (if known)
@ None
(7) UNKNown

 

 

 

 

DO PARTIES HAVE A CURRENT, PAST OR IF YES [S THAT RELATIONSHIP:

RECURRENT RELATIONSHIP? [] EMPLOYER/EMPLOYEE [] FRIENO/NEIGHBOR C] OTHER (explain)
( Yes i No (J Famicia. (] Business

DOES THE STATUTE GOVERNING THIS CASE PROVIDE FOR PAYMENT OF FEES BY THE LOSING PARTY? fal Yes [] No

 

ACCELERATED DISPOSITION

USE THIS SPACE TO ALERT THE COURT TO ANY SPECIAL CASE CHARACTERISTICS THAT MAY WARRANT INDIVIDUAL MANAGEMENT OR

 

 

\ b DG YOU OR YOUR CLIENT NEEO ANY DISABILITY ACCOMMODATIONS ? IF YES, PLEASE IDENTIFY THE REQUESTED ACCOMMODATION
( 0 Yes ll No
WILL AN INTERPRETER BE NEEDED? IF YES, FOR WHAT LANGUAGE?
YES
oO 5 a No A

 

 

redacted from all documents guly y

| certify that confidential personalfd ntitigts have been redacted from documents now submitted to the court, and will be
ited In the future In accordance with Rule 1:38-7(b).

 

 

 

 

oP sptomy
ae a 4
ATTORNEY SIGNATURE: oe fo
“ ff fos
es

e
Effective 12-07-2015, CN 10547-English

page 1 of 2
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 3 of 36 PagelD: 10

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 2 of 35 Trans ID: LCV2019444613

 

CIVIL CASE INFORMATION STATEMENT
(CIS)

Use for initial pleadings (not motions) under Rule 4:5-1

 

 

 

CASE TYPES (Choose one and enter number of case type in appropriate space on the reverse side.)

Track | - 160 days' discovery
154 NAME CHANGE
176 FORFEITURE
302. TENANCY
392 REAL PROPERTY (other than Tenancy, Contract, Condemnation, Complex Commercial or Construction)
602 BOOK ACCOUNT (debt collectlon matters only)
506 OTHER INSURANCE CLAIM (Including declaratory Judgment actions)
506 PIP COVERAGE
610 UM or UIM CLAIM (coverage issues only)
511. ACTION ON NEGOTIABLE INSTRUMENT
612 LEMON LAW
801 SUMMARY ACTION
802 OPEN PUBLIC RECORDS ACT (summary action)
992 OTHER (briefly describe nature of action)

Track il - 300 days‘ discovery
305 CONSTRUCTION
S09 EMPLOYMENT (other than CEPA or LAD)
689 CONTRACT/COMMERCIAL TRANSACTION
603N AUTO NEGLIGENCE — PERSONAL INJURY (non-verbal threshold)
603Y AUTO NEGLIGENCE — PERSONAL INJURY (verbal threshold)
605 PERSONAL INJURY
610 AUTO NEGLIGENCE ~ PROPERTY DAMAGE
621 UM or UIM CLAIM (includes bodily Injury)
699 TORT - OTHER

Track Ill - 480 days' discovery
005 CIVIL RIGHTS
301. CONDEMNATION
602 ASSAULT AND BATTERY
604. MEDICAL MALPRACTICE
806 PRODUCT LIABILITY
607 PROFESSIONAL MALPRACTICE
608 TOXIC TORT
609 DEFAMATION
616 WHISTLESLOWER / CONSCIENTIOUS EMPLOYEE PROTECTION ACT (CEPA) CASES
817 INVERSE CONQEMNATION
818 LAW AGAINST DISCRIMINATION (LAD) CASES

Track IV - Active Case Management by Individual Judge / 480 days' discovery
156 ENVIRONMENTAVENVIRONMENTAL COVERAGE LITIGATION
303) MT, LAUREL
508 COMPLEX COMMERCIAL
§13 COMPLEX CONSTRUCTION
$14 INSURANCE FRAUD
620 FALSE CLAIMS ACT
701 ACTIONS IN LIEU OF PREROGATIVE WRITS

Muiticounty Litigation (Track IV)

271 ACCUTANE/ISOTRETINOIN 230 POMPTON LAKES ENVIRONMENTAL LITIGATION

274 RISPERDALUISEROQUEL/ZYPREXA 281 PELVIC MESH/GYNECARE

278 ZOMETA/AREDIA 292 PELVIC MESH/BARD

279 GADOLINIUM 293 DEPUY ASR HIP IMPLANT LITIGATION

281 BRISTOL-MYERS SQUIBB ENVIRONMENTAL 295 ALLODERM REGENERATIVE TISSUE MATRIX

282 FOSAMAX 286 STRYKER REJUVENATE/ABG II MODULAR HIP STEM COMPONENTS
285 STRYKER TRIDENT HIP IMPLANTS 297) MIRENA CONTRACEPTIVE DEVICE

286 LEVAQUIN 299 OLMESARTAN MEDOXOMIL MEDICATIONS/BENICAR
287 YAZ/ASMIN/OCELLA 300 TALC-BASED BODY POWDERS

288 PRUDENTIAL TORT LITIGATION 601 ASBESTOS

289 REGLAN 623 PROPECIA

If you belleve this case requires a track other than that provided above, ploase indicate the reason on Side 1,
in the space under "Gase Characteristics.

Please check off each applicable category [[] Putative Class Action L_] Title 59

 

Effective12-07-2015, CN 10517-English

 
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 4 of 36 PagelD: 11

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 3 of 35 Trans ID: LCV2019444613

Michael Power, Esq,

Power & Associates, P.C, ATTORNEY FOR PLAINTIFF
1790 Wilmington Pike

Glen Mills, PA 19342

610-558-6220

ID: 036611986

SANDHYA KAMINENI AND ; SUPERIOR COURT OF NEW JERSEY
ARUN KANDRA : CAMDEN COUNTY
119 EMERALD VALLEY LANE :

BASKING RIDGE NJ 07920

v. ‘
: CIVIL ACTION
TESLA, INC. : DOCKET NO.
3500 DEER CREEK ROAD :
PALO ALTO CA 94304 : LAW DIVISION

: SUMMONS

From The State of New Jersey,

To The Defendant Named Above,

Name of Defendant to be Served: TESLA, INC,

Address of the Defendant to be Served: 3500 Deer Creek Rd. Palo Alto CA 94304, The plaintiff,
named above, has filed a lawsuit against you in the Superior Court of New Jersey. The complaint
attached to this summons states the basis for this lawsuit. If you dispute the complaint, you or your
attorney must file a written answer or motion and proof of service with the deputy clerk of the
Superior Court in the county listed above within 35 days from the date you received this summons,
not counting the date you received it. (The address of each deputy clerk of the Superior Court is
provided.) A $175.00 filing fee payable to the Clerk of the Superior Court and a completed Case
Information Statement (available from the deputy clerk of the Superior Court) must accompany
your answer or motion when it is filed. You must send a copy of your answer or motion to plaintiff's
attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A
telephone call will not protect your rights; you must file and serve a written answer or motion (with
fee and completed Case Information Statement) if you want the court to hear your defense. If you do
not file and serve a written answer or motion within 35 days, the court may enter a judgment against
you for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you,
the Sheriff may seize your money, wages or property to pay all or part of the judgment,

Tf you cannot afford an attorney, you may call the Legal Services office in the county where you live.
A list of those offices is provided. If you do not have an attorney and are not eligible for free legal
assistance, you may obtain a referral to an attorney by calling on of the Lawyer Referral Service. A
list of these numbers is also provided. Dated:

Clerk of the Superior Court
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 5 of 36 PagelD: 12

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 4 of 35 Trans ID: LCV2019444613

Michael Power, Esq. ATTORNEY FOR PLAINTIFF
Power & Associates, P.C,

1790 Wilmington Pike

Suite 200

Glen Mills, PA 19342

610-358-6220

ID: 036611986

SANDHYA KAMINENI and ‘
ARUN KANDRA ; SUPERIOR COURT OF

119 EMERALD VALLEY LANE ; NEW JERSE Y-CAMDEN COUNTY
BASKING RIDGE NJ 07920 : CIVIL ACTION
v. : LAW DIVISION
TESLA, INC, : NO.
3500 DEER CREEK ROAD ‘
PALO ALTO CA 94304 ‘ JURY TRIAL DEMANDED
COMPLAINT
L. Plaintiffs, Sandhya Kamineni and Arun Kandra, are legal residents of the State of

New Jersey residing at 119 Emerald Valley Lane, Basking Ridge NJ 07920,

2. Defendant, Tesla, Inc. is a business corporation qualified to do business in the
State of New Jersey, organized, incorporated, and existing under the laws of the State of New
Jersey, with its legal residence and its principle place of business located in California and can be

served at 3500 Deer Creek Road, Palo Alto CA 94304,
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 6 of 36 PagelD: 13

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 5 of 35 Trans ID: LCV2019444613

BACKGROUND

3, On or about March 23, 2018, Plaintiffs purchased a new 2017 Tesla $ 100D
manufactured and warranted by Defendant, bearing the Vehicle Identification Number
5SYJSAIE26HF228829, The vehicle was leased and registered in the State of New Jersey.

4, The purchase price of the vehicle, including registration charges, document fees,
recoverable under the Lemon Law, totaled more than $112,000.00. A true and correct copy of
the vehicle order form and/or retail installment sales agreement is attached hereto, made a part
hereof and marked Exhibit “A”.

5. Plaintiffs aver that as a result of the ineffective repair attempts made by
Defendant and its authorized dealer, the vehicle cannot be utilized for the purposes intended by
Plaintiffs at the time of acquisition and, as such, the vehicle is worthless,

6, Plaintiffs aver that attorney fees and costs of this action, recoverable elements of
the claims asserted herein and a component of the amount in controversy, may exceed $10,000 if
this case proceeds to arbitration and jury trial,

7. In consideration for the purchase of the above vehicle, Defendant issued to
Plaintiffs several written warranties, including a three (3) year or thirty-six thousand (36,000)
mile warranty and other warranties, as set forth in the warranty booklet, delivered at the time of

purchase.
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 7 of 36 PagelD: 14

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 6 of 35 Trans ID: LCV2019444613

COUNT I
LEMON LAW

8, Plaintiffs hereby incorporate paragraphs 1 through 7 inclusive as if set forth fully
below.

9, Plaintiffs, Sandhya Kamineni and Arun Kandra., are both a "Purchaser" as
defined by N,LS.A. 56:12-30,

10. Defendant is a "Manufacturer" as defined by N.J.S.A, 56:12-30,

11. Tesla, Inc. Paramus is and/or was at the time of purchase a "Dealer or Motor
Vehicle Dealer" in the business of buying, selling, and/or exchanging vehicles as defined by
56:12-30,

12, Onor about March 23, 2018, Plaintiffs took possession of the above-mentioned
vehicle and experienced non-conformities as defined by N.J.S.A, 56:12-1 et, seq., which
substantially impair the use, value and/or safety of the vehicle.

13, The non-conformities violate the express written warranties issued to Plaintiffs by

Defendant.
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 8 of 36 PagelD: 15

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 7 of 35 Trans ID: LCV2019444613

14. NJLS.A, 56:12-32 of the Act provides:

a If, during the period specified in section 3 of this act, the
manufacturer or its dealer is unable to repair or correct a nonconformity within
a reasonable time, the manufacturer shall accept return of the motor vehicle
from the consumer, The manufacturer shall provide the consumer with a full
refund of the purchase price of the original motor vehicle including any stated
credit or allowance for the consumer's used motor vehicle, the cost of any
options or other modifications arranged, installed, or made by the manufacturer
or its dealer within 30 days after the date or original delivery, and any other
charges or fees including, but not limited to, sales tax, license and registration
fees, finance charges, reimbursement for towing and reimbursement for actual
expenses incurred by the consumer for the rental of a motor vehicle equivalent
to the consumer's motor vehicle and limited to the period during which the
consumer's motor vehicle was out of service due to a nonconformity, less a
reasonable allowance for vehicle use.

15.  NJLS.A. 56:12-33 provides a presumption of a reasonable number of
repair attempts:

a, It is presumed that a manufacturer or its dealer is unable to
repair or correct a nonconformity within a reasonable time if, within the first
eighteen thousand miles of operation or during the period of two years
following the date of original delivery of the motor vehicle to a consumer,
whichever is the earlier date:

(i) Substantially the same nonconformity has been subject to repair three
or more times by the manufacturer or its dealer and the nonconformity
continues to exist; or

(2) The motor vehicle is out of service by reason of repair for one or more
nonconformities for a cumulative total of 20 or more calendar days since the original
delivery of the motor vehicle and a nonconformity continues to exist.
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 9 of 36 PagelD: 16

CAM-L-001006-18 03/12/2019 2:03:24 PM Pg 8 of 35 Trans ID: LCV2019444613

16. Plaintiffs have satisfied the above definition as their vehicle has been subject to
repair more than three (3) times for the same non-conformity, and the non-conformity remains
uncorrected.

17. In addition, the above vehicle has or will in the future be out of service by reason
of the non-conformities complained of for a cumulative total of twenty (20) days or more,

18. Plaintiffs have delivered the non-conforming vehicle to an authorized service and
repair facility of the manufacturer on numerous occasions. After a reasonable number of
attempts, the manufacturer was unable to repair the non-conformities.

19. The first warranty repair attempt is believed to have occurred on April 18, 2018
when the vehicle's odometer showed 6,614miles, On that date, repair attempts were made to the
vehicle’s vibration condition, A true and correct copy of the repair invoice is attached hercto,
made a part hereof and marked Exhibit "B".

20. The second warranty repair attempt is believed to have occurred on or before June
1, 2018, when the vehicle’s odometer showed 9,781 miles. On that date, repair attempts were
made to the vehicle’s vibration condition, A true and correct copy of the repair invoice is

attached hereto, made a part hereof and marked Exhibit "C",
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 10 of 36 PagelD: 17

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 9 of 35 Trans ID: LCV2019444613

21. The third warranty repair attempt is believed to have occurred on or before July
12, 2018, when the vehicle’s odometer showed 13,165 miles. On that date, repair attempts were
made to the vehicle’s noise condition, defective blower and shaking condition. A true and correct
copy of the repair invoice is attached hereto, made a part hereof and marked Exhibit "D”.

22. The fourth warranty repair attempt is believed to have occurred on or before
October 24, 2018, when the vehicle’s odometer showed 22,025 miles. On that date, repair
attempts were made to the vehicle’s vibration condition, defective brakes and noise condition, A
true and correct copy of the repair invoice is attached hereto, made a part hereof and marked
Exhibit "E”,

23, ‘The fifth warranty repair attempt is believed to have occurred on or before
January 31, 2019 when the vehicle’s odometer showed 29,182miles, On that date, repair attempts
were made to the vehicle’s noise condition and defective bluetooth. A true and correct copy of
the repair invoice is attached hereto, made a part hereof and marked Exhibit "F”.

24, The vehicle continues to exhibit defects and non-conformities which substantially
impair its use, value and/or safety as provided in N.J.S.A. 56:12-1 et. seq. performed on
plaintiff's vehicle,

25, In addition, the vehicle has been subject to numerous additional warranty repairs

for various nonconformities for which no repair invoices were rendered.
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 11 of 36 PagelD: 18

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 10 of 35 Trans ID: LCV2019444613

26, — Plaintiffs have been and will continue to be financially damaged due to
Defendant's intentional, reckless, wanton and negligent failure to comply with the provisions of
N.IS.A. 56:12+1 et, seq.

27, Plaintiffs further aver that they have provided Defendant with a final repair
attempt prior to filing the within complaint,

28, Plaintiffs further aver that they have resorted to defendant’s Arbitration process
prior to filing the within Complaint.

29, In addition, Plaintiffs aver Defendant's Dispute Resolution Program has not been
found in compliance with 16 CFR 703 by the FTC for the period of time this claim was
submitted.

30, Pursuant to N.J.S.A, 56:12-1, Plaintiffs seek relief for losses due to the non-
conformities and defects in the above-mentioned vehicle in addition to reasonable attorney fees
and all court costs,

WHEREFORE, Plaintiffs respectfully demand judgment in their favor and against
Defendant in an amount equal to the purchase price of the subject vehicle, plus all available

collateral charges and attorney fees.
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 12 of 36 PagelD: 19

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 11 of 35 Trans ID: LCV2019444613

COUNT II
MAGNUSON-MOSS CLAIM

31, Plaintiffs hereby incorporate paragraphs 1 through 30 by reference as if set forth
at length herein,

32. Plaintiffs are a "Consumer" as defined by 15 U.S.C. §2301(3).

33. Defendant is a "Warrantor" as defined by 15 U.S.C. §2301(5).

34, __ By the terms of the express written warranties referred to in this Complaint,
Defendant agreed to perform effective warranty repairs at no charge for parts and/or labor.

35, Defendant has made attempts on several occasions to comply with the terms of its
express warranties, however, such repair attempts have been ineffective.

36. Asadirect and proximate result of Defendant's failure to comply with the express
written warranties, Plaintiffs have suffered damages and, in accordance with 15 U.S.C,
§2310(d)(1), Plaintiffs are entitled to bring suit for such damages and other legal and equitable
relief,

37. Plaintiffs aver that upon successfully prevailing upon the Magnuson-Moss claim
herein, all reasonable attorney fees are recoverable and are demanded against Defendant.

WHEREFORE, Plaintiffs respectfully demand judgment in their favor and against
Defendant in an amount equal to the purchase price of the subject vehicle, plus all available

collateral charges and attorney fees,
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 13 of 36 PagelD: 20

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 12 of 35 Trans ID: LCV2019444613

COUNT Ii]
BREACH OF WARRANTY

38. Plaintiffs hereby incorporate paragraphs | through 37 by reference as if set forth
at length herein.

39, ‘The defects and non-conformities existing within the vehicle constitute a breach
of contractual and statutory obligations of Defendant, including but not limited to the following:

a. Express Warranty;

b. Implied Warranty Of Merchantability pursuant to the New Jersey Uniform

Commercial Code; and
c, Implied Warranty Of Fitness For A Particular Purpose pursuant to the New Jersey
Uniform Commercial Code,

40. The purposes for which Plaintiffs purchased this vehicle include, but are not
limited to, personal, family and household use.

41, — At the time of this purchase and at all times subsequent thereto, Plaintiffs have
justifiably relied upon Defendant's express warranties and implied warranties of fitness for a
particular purpose and implied warranties of merchantability,

42, At the time of the purchase and at all times subsequent thereto, Defendant was
aware Plaintiffs were relying upon Defendant's express and implied warranties, obligations, and

representations with regard to the subject vehicle.
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 14 of 36 PagelD: 21

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 13 of 35 Trans ID: LCV2019444613

43. Plaintiffs have incurred damages as a direct and proximate result of the breach
and failure of Defendant to honor its express and implied warranties,

44, Such damages include, but are not limited to, the purchase price of the vehicle
plus all collateral charges, including attorney fees and costs, as well as other expenses, the full
extent of which are not yet known.

WHEREFORE, Plaintiffs respectfully demand judgment in their favor and against
Defendant, in an amount equal to the purchase price of the subject vehicle, plus all available
collateral charges and attorney fees.

COUNT IV
CONSUMER FRAUD CLAIM

 

45. Plaintiffs hereby incorporate paragraphs 1 through 44 by reference as if set forth
at length herein,

46. Defendant's actions surrounding the sale and servicing of the subject vehicle were
unconscionable, Defendant's agents also acted with a reckless and callous disregard for
Plaintiffs’ rights in negotiating and handling this claim, Defendant’s agents dangerously and
recklessly failed to act upon plaintiffs complaints or investigate the same exposing plaintiffs to
ongoing danger and financial detriment.

47, The servicing dealers who performed warranty repairs on plaintiffs’ vehicle are

agents of defendant who were working within the scope of their agency relationship.

10
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 15 of 36 PagelD: 22

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 14 of 35 Trans ID: LCV2019444613

48, The invoices provided to plaintiff for the warranty repairs performed failed to
adequately disclose all material information regarding the repairs including all diagnosis made
and all work performed in direct violation of N.J,S.A. §56:12-34(c).

49, The servicing dealers failed to provide plaintiffs with invoices for some repairs in
direct violation of N.LS.A. §56:12-34(c).

50, The selling dealer failed to provide plaintiffs with a Lemon Law disclosure
statement in direct violation of N.J.S.A, §56:12-34,

Sl. NJLS.A. 56:8-1 entitled "FRAUD, ETC., IN SALES OR ADVERTISEMENTS
OF MERCHANDISE" prohibits the aforementioned actions taken by defendant in the sale and
attempted repair of the subject vehicle,

§2. Defendant's intentional, reckless, wanton, and willful violation of New Jersey's
Consumer Fraud Act entitles Plaintiffs to an additional award of attorney fees and exemplary
damages,

53. Plaintiffs believe and aver that the reckless, wanton and willful failure of
Defendant to comply with the terms of the written warranties constitutes an unfair method of
competition.

54, The Court, in its discretion is authorized to award discretionary damages for

violations of the Act and Plaintiffs seek to recover same,

11
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 16 of 36 PagelD: 23

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 15 of 35 Trans ID: LCV2019444613

WHEREFORE, Plaintiffs respectfully demand judgment in their favor and against
Defendant in an amount of discretionary damages to be determined by the Court, plus all
collateral charges and attorney fees,

COUNT V
REVOCATION OF ACCEPTANCE OF CONTRACT

55. Plaintiffs hereby incorporate paragraphs | through 54 by reference as if set forth at
length herein,

56. The defects and the conditions suffered by the vehicle substantially impair the
vehicle’s use, value and safety and render it unfit for the purposes for which Plaintiffs purchased
the vehicle.

57, Plaintiffs, almost immediately after delivery of the vehicle, complained to defendant
regarding the vehicle’s various nonconformities.

58. Plaintiffs have notified defendants that he has revoked his acceptance of the vehicle
as a result of the various nonconformities.

59, Plaintiffs’ revocation of acceptance was made in a timely manner,

60. Accordingly, plaintiffs demand that the purchase price, including all collateral

charges be returned,

12
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 17 of 36 PagelD: 24

CAM-L-001006-18 03/12/2019 2:03:24 PM Pg 16 of 35 Trans ID: LCV2019444613

WHEREFORE, Plaintiffs respectfully demand judgment in their favor and against

Defendant.

POWER & ASSOCIATTS, P.C,

A f le 7
Jt ‘ /
/ Hf

MICHAEI/POWER

MDP - 0286

Attorney for Plaintiffs

1790 Wilmington Pike, Suite 200
Glen Mills, PA 19342
610-558-6220

 

13
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 18 of 36 PagelD: 25

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 17 of 35 Trans ID: LCV2019444613

Pro-Forma Motor Vehicle Purchase Agreement
Estimated Price Sheet

| March 23, 2018

   
      

idhiya Kamingni | tesla lnc :
| Aeun Kandra | —_— a i
! $19 emerald valley In, i 1 Garden State Plaza, Suite 2124 :
> Basking Ridge, NJ 07920 | Paramus, NE 07652
| Dealer No. OOG20N

| OS22018

     

   
  

 
  

 
  

   

 

 

 

  

; ‘ iabsa! a, 2 : : a
New/Used Year Make | Model Style | Vehiela Identification Number | GO Mileage |
| oa | : |
| sardccldemoveniclg | 2017 | TESLA , Model 10D | SEDAN | SYJGANEzeHFz2ee29 | ong830 |

 

 

 

  

  

 

 

4. Total Cash Price
A. Cash price of motor vehicle, options, accessories and fees,
(See attached Vehicle Configuration for itemization.) SAAR ROG.WO A}
B. Less Tesla Vehicle Trade-in (see Trade-in Annex} $s 0.00 (8)
C. Other: Price Adjustment $ 19,400.00 (C}
G. Other: Referral Cradit a 0.00  (D)
E, Subtotal of Taxable ttemys (A through D} S 100,600,002)
f. Sales Tax’ $ O00
G. Ulan Balance due on Trade-in $0 BG EG}
Yotal Cash Price (€ through G} § 100,600.00 (4)
2. Amounts Pald to Gavernment Agencles* |
A. Registration/Transfer/Titiing Fees SB TT.0Q fA}
B. License Fees $ j
C, Other: Title Fee oo Cj
D, Other: Scans weanlsOO 10}
Total Government Fees (A through D)” o 386,00 (2)
3, Subtotal (1 through 2) $ 166,908.06 @)
| 4. Total Credits
A. Order Payment ‘ $
B. Other: Weils Fargo Dealer Services ye :
C. Order Modification Fee Credit § 9.00 (C} ‘
Total Credits (A through C)* $ 93,040.00 (4)
& Amount Que fran Bayer (3 through 4) $ 7,950.00 {3} |

 

+ This document Is provided for your convenience. Amounts Ineludad in this Esthnated Price Sheet ave subject to change, These
astinvated amounts will be recalculated and flnallzad at the time of delivery,

        

 

NI MYPA (Cash) (y, 20130215) RNL 116678 PLAINTIFF'S

Yesls Motors, Ine. ©2014

HEH ERNNCOINS Te RE HONORE

 

i fl
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 19 of 36 PagelD: 26

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 18 of 35 Trans ID: LCV2019444613

 

Pro-Forrma Motor Vehicle Purchase Agreement

   

Customer Description ‘Total in USD
Sandhya Kaminent Model S$ LOD $94,900.00
Aran Kandra Bual Motor Ail Wheel Brive
119 emerald valley In Pearl White Multl-Coat Paint $1,500,060
Basking Ridge, NJ. 07920 Sunroof $2,000.00
19" Silver Wheels
(P82) S95-0775 White Premium Interlor $3,300.00
handragivicwainallcom Premium White Seats
VIN SY{SALR26HF 2286029 Dark Ash Wood décor
Dark Headliner
Reservation = RN1116678 Enhanced Autopilot $8,000.00
Deposit paid £2,500.00 72 amp Charger Upgrade
. ae ma ney Sinart Atr Suspension
Costuuner cu S/21 P2018 3:23:33 PM Pramfurn Interior Package $5,000.00

Premium Sound

Ieee inc “ elie o faye x “
Price indicated does not include taxes and Subzero Weather Package

Hovuramedal bees, witiel will be

 

calculated as your delivery date nears, Subtotal SELG,20000
You will be responsible for these Destination Pee SEAEG.GO
additional taxes aud fees, See price sheet Documentation Fee PA
for estimated amounts, Order Modification Fee 54,00
Transportation Fee Sao

Total $442,000.00

$8.00

 
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 20 of 36 PagelD: 27

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 19 of 35 Trans ID: LCV2019444613

   
  

TESLA MOTORS invoice Invoice Date
‘ 35 Route 22 East, 48-Apr-2018
y Opringtieia, SERVICE DEPARTMENT HOURS Date/Time Received
phy (973) 921-0925 Mon-Fri: 9:00 a.m, to 8:00 p.m. 18-Apt-201 8 3:59 p.m.
Odometer tn
6614 Miles
Ready Dato
E,P.AID# NUROBEE39698 i) 4 ong

Bit To Mobile Phone
arn kandta .
119 omerald valley in, 7325958775
basking ridge, NJ 07820 a
kandra999@gmall.com Year

2017

Job Number Description Of Work
Concern: Courtesy Services Provided
Correctlons: Car Wash

Vehicle was hand washed.

Pay Type: Goodwill - Service

Service: Advisor
Raghav Dahiya

Additlonal. Phone

Reference Number
RONCT9821020857
Date/Time Proraised

Odometer Out
8624 Miles

Vehicle Identification Number

‘BYJSA1E26HF 226829

Madel
Model $

Licenge.Plate

Concern: Customer request to purchase all season mats.

MISC Items: NO LABOR PERFORMED

All weather mats were Installed,

MISC terns
2 Part Quantity
ALLWEATHER INTERIOR FLOOR LINER = j

SET (LHD), MS (1019290-00-8)

. Pay Type: Goodwill - Service

RONC9821020857 DE Feb 2019 4.59 Pan

‘Golor

‘Pearl White Multl-Coat Paint

Amount (USD)

0.00

0,00

“PLAINTIFF'S
EXHIBIT

ly s

 
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 21 of 36 PagelD: 28

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 20 of 35 Trans ID: LCV2019444613

Concern: Customer: Feels a vibration from the front of the vehicle, It feels as if It's coming
from the right of the vehicle

Correctlons: Exterior NVH General Diagnosis

Verified customers concern, the front left tire was found to have excessive road force
causing vibration. Road test verlfied vehicle is operating as designed.

Corrections: Tire - Front - LH

3 Front left tre was removed and replaced. 0.00
Parts Replaced or Added
Part Quantity
245/45R19 MICHELIN PRIMACY MXM4 TIRE
(1068205-00-A)
Tlre Disposal Fee (1025331 -00-A) 1

Pay Type: Goddwill - Service
Concern: Perform courtesy inspection.

Correctlons: Courtesy Inspection

+ Pulled logs and checked for active faults: No active faults found

~ Checked firmware version: Updated to latest version

- Topped off washer fluld.

- Verified wiper and washer jet operation: Good, no issue.

~ Checked all seat belts and latches.

~ Tested and inspected customer's charge cable: Good, no issue,
4. - Vehicle charged normally @40amps. 0.00

+ Adjusted tire prassure to: 45 PSI front, 45 PSI rear.

~ Measured tire tread depth at:

(Outer) (Canter) (nner)

LF: 9/32 9/32 9/82

RF: 9/32 9/32 9/32

LR: 9/32 9132 9/32

RR: 9/32 9/32 9/32

_ Pay Type: Goodwill - Service
Concern: Customer: Requests firmware update if available

Corrections: Firmware Genera! Diagnosis

Firrnware was ataged onto vehicle.

5 Pay Type: Goodwill - Service 0.00

RONC962 1020857 Bf ob Wie 4 4S Ban 20f3
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 22 of 36 PagelD: 29

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 21 of 35 Trans ID: LCV2019444613

Service Center hourly rate: USD 175.00 Total Labor & Miscellaneous 0.00
All parts are new unless otherwise specified items

p " Specmes Total Parts 0.00
Notes: Shipping 0.00
Discount 0.00
Referral Credit 0.00
Subtotal 0.00
Payment Terms: S : 0.00

Due upon receipt, PLEASE QUOTE THE INVOICE NUMBER ales Tax
WITH YOUR PAYMENT TOTAL AMOUNT 0.00
Acaitlonal Amount Revised Estimeta Job Number Date & Time Aquasadd ty Ua Dy

Pheaey

You agree that: Tesla is not responsible for any personal items left in your vehicle; Tesla and its employees may access and operate your
vehicle for the sole purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information
stored on your vehicle's data racorder to service and diagnose issues with your vehicle, and Tesla may store and aggregate such data for
Its own purposes; Tesla and its employees will turn off any photo or video capturing devices, such as dashboard cameras, once we receive
the vehicle in preparation for service; Items may be returned within 30 days with a proof of purchase and must be in their original and
uninstalled condition with factory labeling attached and in factory packaging (if supplied); an express mechanic's lien is hereby
acknowledged on your vehicle to secure the amount of repairs and storage; the owner's insurance provides exclusive coverage for the
vehicle while it is in Tesla's possession; and you may be charged a storage fee from the fourth working day after you are notified that
repairs on your Vehicle are complete,

You may request to receive replaced parts, except parts normally sold on an exchange basis or subject to a manufacturer's warranty.

The warranty for any service or repair work performed by Tesla on your vehicle, if any, is set forth in your Tesla-issued New Vehicle Limited
Warranty or other extended service agreement. Tesla disclaims all other express or implied warranties with respect to any repairs or
products used in repairs. Tesla is not responsible for repairs not performed by, or components not installed by, Tesla,

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.

Signature: Date:

 

hereby authorize (he repair work about lo be done along with the necessary material and agree that Tesla Molars is not respunsible for loss or damage to Ine velicte or

in the vehicle in ease of fire, helt, or any oiher cause beyond Testa's control or fof any delays caused by unavailability af paris or delays in parts shipments by
tot vansporer, [hereby grant Tesla Molors and us employees to operate the vehicle herein described an streets, highways, of esewhere for the purpose of

Ag anddst inspection The distance could be ae litte as & couple of miles of coun] ve as nigh a8 100-200 inlles Customer indersiands and approves the diving of auies
associated wah disgnosis und tesling Any express mecnanic’s lien is herehy acknordedged of above volicle lo seaure Ing amount of ropalts thetale, Any warrandies on
products svld hereby are those are those made by the manulacturer, The seller hereby expressly disclalins all warranlies, express ar Inaplied, including any Impited warrariy
of merchantability or fitness for a particular purpose, and tha seller nether assumes nor authorlzes any ofher person {o aesumne for It any ability In connection with the sale
ol said parte. Any limiation contained herein does not apply where prohloited by law,

  
    

 

 

 

 

 

 

leant Use Orey

RONOGE2 1020887 OF Foy 281GA 4S Pas 3of 3
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 23 of 36 PagelD: 30

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 22 of 35 Trans ID: LCV2019444613

  

4 TESLA MOTORS Invoice invoice Dale Reference Number
435 Route 22 East, 04-Jun-2018 RONC9821022480
3 Ph (73) 521-0028 | SERVICE DEPARTMENT HOURS Data/Time Received Qate/Timea Promised
* Fax: Mon-Fri: 9:00 a.m, to 6:00 p.m. 01-Jun-2018 2:06 p.m.
: ‘Odometer In Odometer-Oul
9779 Miles 9781 Miles
EP.AID# NuRoesagegs Needy Date
uo 02-Jun-2018
‘Semice Advisor
John O'Shaughnessy
Bill To Moblle Phone Additional. Phone Vehicle Identification Number
148 omovald alloy i, 7325956775 BYISATE2GHF 228829
eee nek. ee Year Model License Plate Color
2017 Modal S Pearl White Multl-Coat Paint

Job Number —_Déseription. Of Work
Goneern: Courtesy Services Provided

Correctlona: Car Wash

Courtesy wash and vacuum performed.

Corrections: Valet Service

4 One-tlme goodwill valet service provided.

Pay Type: Goodwill - Service

RONC982 1022480

Ob Peb-20 19 4:44 Pam

Amount (USD)

0,00

 
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 24 of 36 PagelD: 31

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 23 of 35 Trans ID: LCV2019444613

Concern: High speed vibration - not sure of location

Corrections: Rebalance 4 Tires
Balanced alli 4 tires on vehicle and installed on vehicle accordingly.
Corrections: Four Wheal Alignment - Check and Adjust (with Air Suspension)
Performed 4 wheel alignment on vehicle.
2 Corrections: Tire - Rear - LH 000

Installed new tire on left rear of vehicle due to vibration.

Parts Replaced or Added

Part Quantity
245/45R19 MICHELIN PRIMACY MXM4 TIRE 4
(1065205-00-A)

Tire Disposal Fee (1025331-00-A) 4

’ Pay Type: Goodwill - Service
Concern: Perform courtesy Inspection.

Corrections: Courtesy inspection

. «Checked for Active alerts: No active alert exist
-Checked firmware version: Updated to latest Version
-Topped off washer fluid,
Verified wiper and washer jet operation: Good no other Issue.

: Tasted and Inspected customer's charge cable; Tested with a shop cable at 40 amps

3 without Issue, 0.00
-Set tlre pressure to proper specifications: ‘
-Measured tire tread depth at:
(Outer) (Center) (Inner)

LF: f82 8/82 £32
RF: /32 882 2
LR: /32 8/32 = (32
RR: 32 8/32 132

Pay Type: Goodwill - Service

Service Center hourly rate: USD 175.00 Total Labor & Miscellaneous 0,00
All parts are new unless otherwise specified tems

, ‘Total Parts 0.00

Notes: Shipping 0.00

Discount 0.00

Referral Credit 0,00

p Subtotal 0.00

ayment Terms:

Due upon recelpt. PLEASE QUOTE THE INVOICE NUMBER Sales Tax 0.00

WITH YOUR PAYMENT TOTAL AMOUNT 0.00

Additonal Amount Revised Estimate Job Numbar Date & Timo Bpproved By (# if By

Phone)

RONC982 1022480 HERNIA OE Frat 20f3
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 25 of 36 PagelD: 32

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 24 of 35 Trans ID: LCV2019444613

You agree that: Tesla is not responsible for any personal items left In your vehicle; Tesla and its employees may access and operate your
vehicle for the sole purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information
stored on your vehicle's data recorder to service and diagnose issues with your vehicle, and Tesla may store and aggregate such data for
its own purposes; Tesla and its employees will turn off any photo or video capturing devices, such as dashboard cameras, once we receive
the vehicle in preparation for service; ltems may be returned within 30 days with a proof of purchase and must be in their original and
uninstalled condition with factory labeling attached and in factory packaging (If supplied); an express mechanic's lien is hereby
acknowledged on your vehicle to secure the amount of repairs and storage; the owner's insurance provides exclusive coverage for the
vehicle while it is in Tesia's possession; and you may be charged a storage fee from the fourth working day after you are notified that
repairs on your vehicle are complete.

You may request to receive replaced parts, except parts normally sold on an exchange basis or subject to a manufacturer's warranty,

The warranty for any service or repair work performed by Tesla on your vehicle, if any, is set forth in your Tesla-issued New Vehicle Limited
Warranty or other extended service agreement. Tesla disclaims all other express or Implied warranties with respect to any repairs or
products used in repairs. Tesla is not responsible for repairs not performed by, or components not installed by, Tesla.

} authorize the repair work, including parts, materials and labor, an my vehicle to be done as set forth in this service agreement document.

Signature: Date:

 

| hereby authorize the repair work about to be done along with the necessary material end agree that Tesla Motors is not responsible for loss or damage {o the vehiole or
arlicies left in the vehicle in case of fire. theft, or any olher cause beyond Tesia’'s control or for any delays caused by unavailability of parte or delays in parts shipments by
the supplier or trangporter. | hereby grant Tesla Motors and its employees to operate the vehicle herein described on streets, highways, of eisewhere for the purpose of
tasting and/or Inspection. Ths distance could be as litte as a couple of miles of could be as high ae 100-200 miles Cuslomer understands and approves the driving of miles
associated wilh diagnosis and testing Any express mechanic's lien is hereby acknowledged on above vehlale to secure the amount of repairs thereto, Any warranties on
products sold hereby are those are those made by the manufacturer, The seller hereby expressly disclaime all warranties, express or Implied, Including any Implied warranty
of merchantability or fitness for a particular purpose, and the seller neither assumes nor authorizes any other person to assume for 8 any liabillly is Connection with the gale
of said parts, Any Umitation contained herein does nol apply where proiibiled by law,

ey pgp oe
oe ae Kegs
eh abet

shang ne

 

 

 

 

   

HUGE MSSM ety

RONC9B2 1022480 BESO 27 CEE im 3 of 3
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 26 of 36 PagelD: 33

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 25 of 35 Trans ID: LOV2019444613

 

i TESLA MOTORS Involce involee Data Refarence Nurnber
1 135 Route 22 East, 42-Jul-2018 RONC9821023586
‘ Pheer) 21-0025 SERVICE DEPARTMENT HouRS —- Date/Time Received Date/Time Promised
: Fax: - Mon-Fri; 9:00 a.m. to 6:00 p.m. 42-Jul-2018 3:36 p.m.

Odometer.ln ‘Odometer Out

{3165 Miles 13180 Miles

Ready. Date

E.P.A.ID# NURS86639698 46JuL2018

Service Advisor

‘Christopher Linares

Bill To Mobile Phone -Additlonal Phone Vehicle Identification Number
1d ecrceald vallay tn 7325956775 SYJSAIEZGHF228829
baat bae deprall eo Your Model Licanee Fate — Color “

2017 Model S Paarl White Multi-Coat Paint
dob Number Dascriplon OF Work: Amount (USD)

Concem: Perform courtesy inspection.

Correotions: Courtesy Inspection

~ Pulled logs and checked for active faults: No active faults found
~ Chacked firmware version: Updatad to latest version
- Topped off washer fluid,
- Vatified wiper and washer jet operatlon: Good, no issue.
- Vehicle charged normally @40amps.
- Adjusted tire pressure to Factory Specification
- Measured tlre tread depth at:
4 (Outer) (Center) (inner)
LF; 6/32 9/32 §R2
RF: 72 7132 7/32
LR: 7/82 8/32 6/32
RR: 7/82 92 732

0,00

Correotions: Car Wash

Performed hand car wash and vacuum.

Pay Type: Goodwill - Service

PLAINTIFF'S
Ls EXHIBIT

RONG982 1023585

O4-Fob-2010 45465 P om

 
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 27 of 36 PagelD: 34

RONC982 1023585

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 26 of 35 Trans ID: LCV2019444613

Concern: Customer: my car is making a sound when | exit the vehicle

Corrections: Fan - Condenser - RH

Removed and replaced RH condenser as It was causing some whistling, Tech ramovad
and replaced unit with an updated unit, performed a function test and sound is no longer
present at this time.

Parts Replaced or Added 0,00

Part Quantity

SUBCOOL FAN SHROUD ASSEMBLY 1
(8008358-00-D)

Pay Type: Warranty

Concern: Customer: the blower is louder than when | bought the vehicle naw

Corrections: Motor - Fan assembly - HVAC

: Removed and replaced blower. Tech performed a function test and new blower is
- operating as designed at this time.

Parts Replaced

arts Replaced or Added 0.00
Part Quantity

HVAC BLOWER ASY (1051864-00-A) 1

Pay Type: Warranty

Concern: Customer: my vehicle shakes at 65-80mph

’ Corrections: Rebalance 4 Tires

: Performed a re-balance of all four wheels. Tech re-balanced wheels and mounted tires,
‘ Tires were adjusted to the correct pressure. Tech performed a function test and vehicle is

operating as designed at this time.
0,00

Pay Type: Goodwill - Service

OFEDIGIE ESS Pin 20f3
RONCIS2 1023

Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 28 of 36 PagelD: 35

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 27 of 35 Trans ID: LCV2019444613

Concern: Customer: when my seat is being moved back it has a loud sound

MISC items: Parts Not Available - Add to future service visit.

Parts not available, we will advice customer when seat has arrived,

5 Pay Type: Goodwill - Service 0.00

Service Center hourly rate: USD 175,00 Total Labor & Miscellaneous 0,00

Items
I i jt i ified,

All parts are new unless otherwise specifie Total Parts 0.00

Notes: Shipping 0.00
Discount 0,00
Referral Credit 0,00
Subtotal 0.00

Payment Terms: >

Dus upon receipt, PLEASE QUOTE THE INVOICE NUMBER Sales Tax 0.00

WITH YOUR PAYMENT TOTAL AMOUNT 0,60

AgMOna! Amount Revisad Latimate Job Numpor Baio & Time Approved By GH By
Phone)

You agree that: Tesla is not responsible for any personal items left in your vehicle; Tesla and its employees may access and operate your
vehicle for the sole purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information
stored on your vehicle's data recorder to service and diagnose issues with your vehicle, and Tasla may store and aggregate such data for
its own purposes; Tesla and its employees will turn off any photo or video capluring devices, such as dashboard cameras, once we receive
the Vehicle in preparation for service; Items may be returned within 30 days with a proof of purchase and must be in thelr original and
uninstalled condition with factory labeling attached and in factory packaging (if supplied): an express mechanic's len {ts hereby
acknowledged on your vehicle to secure the amount of repairs and storage: the owner's insurance provides exclusive coverage for the
vehicle while itis in Tesla's possession; and you may be charged a storage fee from the fourth working day after you are notified that
repairs on your vehicle are complete.

You may request to receive replaced parts, except parts normally sold on an exchange basis or subject fo a manufacturer's warranty,

The warranty for any service or repair work performed by Tesla on your vehicie, if any, is set forth in your Tesla-issuad New Vehicle Limited
Warranty or other extended service agreement, Testa disclaims all other express or implied warranties wilh respect to any repairs or
products used in repairs, Tesla is not responsible for repairs not performed by, or components not installed by, Tesla.

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.

Signature: Date:

 

[hereby authorize the repast work about to ie done atong with the ri
amictes lei in the veoicie in case of fre, the

        
     

gary maternal and agree thal Testa Motora 6 nots ‘ole {or nes or damage to the vehicle or

i any oler cause beyond Testa’s control of fot any delays causad by unavallatilty of parts or d I $ uy
{he supplier of tansporter | hereby grant T Motors and ds Giiployaes fo operite the venigie herein descrived on sheets, highways, of elocutiere for the purpose of
testing unsvor inspection, The distance could be as litle ay a courte of miles or could be ag high ag 100-200 eves. Customer understands ung anproves the driving of miles
assouialed wath diagnosis and lesiing Any exprets mechanic's Hen ig heraty ackh vledged on shove vel to secure the amount of repairs inerto Any warranties on
products sold hereby ure those ace those made by tha manulachagr, Th ly Uingiaiens ail warrants, express oF implied, including any imphod waranty

DY EXPES
of merchaniatiily of flness fora particular purpose, and the seller acilher assumes nor authorizes apy thet person lo assume for any lohdily in connucton with the sale
ol sak) pattie Any Jimiation conlained nerein does not agny where prohinled

   
 
  

 
 

   

    
    
      
 
 

          

 

Pons

Sees

   

 

) eT

TE
von ¢ ns
el aR,

i
a
v,

sR Hoy TENE
Weta:

 
 

 

 

 

 

  

Besa bese a gy Pn Jol 3
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 29 of 36 PagelD: 36

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 28 of 35 Trans ID: LCV2019444613

TESLA MOTORS Invoice inveina Date Reference Number

» 135 Route 22 East, 24-Ocb2018 RONCSB21023607
“4 Springfield, NJ 07081

 
  

woop. SERVICE DEPARTMENT HOURS ~—_Dale/Time Receivad DatosTimne Proraisad
Ph: (973) 921-0925 9: .
ye Oe) MonFr: 9:00 a.m t06:00 pm 94. O61 2018 10:29 a.m,
Odomatar tn Odometer Out
22025 Miles 32032 Miles

Ready Date
25-Oct-2018
Service Advisor

E.P.A.ID# NJRS86639698

Orlando Trespalacios

Bill To Mobile Phone Addillonal Phona Vahiole idenilfication Number
id canara valloy 7325956775 SYJSA1E26HF228829
asking tidge, NJ 0792 .
kandtenascpgmadicon Year Model License Plate Color
2017 Modal S Pearl White Mull|-Coat Paint
Job Number Description Of Work Amount (USD)

Concern; VSGC/FL] Customer: C/S front left-seat motor Is making noise when maving back’

Corrections: Seat Assembly - Driver's

Driver side seat was removed and replaced. Functlon test verified seat is operating as

designed.
Parts Replaced or Added
‘| 0,00
Part Quantity
US MS LHD 1R LH SEAT ASY PUR WHT 4
(8876540.01-A)
Pay Type: Warranty
Concern: Perform courtesy Inspection.
' Corrections: Courtesy Inspection
~ Pulled logs and checked for active faults: No active faults found
- Checked firmware version: loaded to latest version
- Topped off washer fluid.
~ Verified wiper and washer jet operation: Good, no issue.
~ Chacked all seat balts and latches.
9 ~ Vehicle charged normally 0.00
- Adjusted tire pressure to B pillar specification ‘

- Measured tire tread depth at:

(Outer) (Center) (inner)
LF: 7/2 8/32 72
RF: 6/32 6/32 582
LR: 4/32 5/32 52
RR: 6/82 7132 6/32

Pay Type: Goodwill - Service

PLAINTIFF'S
| eet
RONC8621023607 eernzoine aor Bo Eee

 
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 30 of 36 PagelD: 37

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 29 of 35 Trans ID: LCV2019444613

Concern: VSC[FL] Customer: states there Is a vibration present golng over 70 mph, 3rd time
comeback,

Corrections: Interlor NVH General Diagnosis Conclusion: No Trouble Found

Tachniclans were unable to replicate customers concern. Test drive with customer will be
needed to diagnosis customers concern. No trouble found at this time.

3 0.00

Pay Type: Goodwill - Service

Concern: Customer: Brake pedal feels like It Is lose,

. Corrections: Brake Pedal Genera! Diagnosis
: Brake pedal was inspected and functlon tested. No trouble found at this tlme, Brake pedal
Is operating as designed.

4 Pay Type: Warranty 0.00

Concern: Customer: | hear statlc noise occaslonally when radio |e off,

Corrections: Audio Systam - Speakers Subwoofer Amplifier General Diagnosis
Conclusion: No Trouble Found

Technicians were unable to replicate customers concern at this time. No trouble found

5 Pay Type: Goodwill - Service 0.00
Service Canter hourly rate: USD 175.00 Total Labor & Miscellaneous 0,00
All parts are new unless otherwise specified, Items

Total Parts 0,00
Shipping 0.00
Discount 0.00
Referral Credit 0.00
Subtotal 0,00
Sales Tax . 0.00
TOTAL AMOUNT 0,00

RONC9B2 1023607 BE RZ Ete Fos 20f3
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 31 of 36 PagelD: 38

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 30 of 35 Trans ID: LCV2019444613

Notes: ‘**Pre-Diagnosed By: [Vinny and Zak]***
Pre-write link: RONC8821023607
Parts:

{FASTLANE}
Concern 1: SOP driver side seat

Pre-diagnosis Recommendations: Install SOP driver front seat
Parts:

[FASTLANE]
Concern 2: Customer states please check over vibration at 70+ mph 3rd
time come back

Pre-diagnosis Recommendations: :Previous visits show that the tires and
wheels got roadforced balanced previously and vibration is still present,
Seperate fires and inspect for seperated foam. Verify wheels are not bent.
Inspect tire wear, Torque suspension

Parts:

Payment Terms:
Due upon receipt. PLEASE QUOTE THE INVOICE NUMBER
WITH YOUR PAYMENT

Additonal Amount Ravised Estiniste Jeb Nuraber Cate $ Tine Approved By (# If By
Prone)

You agree that: Tesla is not responsible for any personal items left in your vehicle; Tesla and its employees may access and operate your
vehicle for the sole purpose of testing and/or inspection of repairs; Tesla and its employees may access, download and use the information
stored on your vehicle's data recorder to service and diagnose issues with your vehicle, and Tesla may store and aggregate such data for
its own purposes; Tesla and its employees will turn off any photo or video capturing devices, such as dashboard cameras, once we receive
the vehicle in preparation for service; Items may be returned within 30 days with a proof of purchase and must be in their original and
uninstalled condition with factory labeling attached and In factory packaging (if supplied); an express mechanic's llen is hereby
acknowledged on your vehicle to secure the amount of repairs and storage; the owner's insurance provides exclusive coverage for the
vehicle while it is in Tesla's possession; and you may be charged a storage fee from the fourth working day after you are notified that
repairs on your vehicle are complete,

You may request to receive replaced parts, except parts normally sold on an exchange basis or subject to a manufacturer's warranty.

The warranty for any service or repair work performed by Tesla on your vehicle, if any, is set forth in your Tesla-issued New Vehicle Limited
Warranty or other extended service agreement. Tesla disclaims all other express or implied warranties with respect to any repairs or
products used in repairs, Tesla is not responsible for repairs not performed by, or components not installed by, Tesla.

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.

Signature: Date:

 

Thereby autnarize the repay work abaut tc be done along wi th h the nes E88: ay raitetial and f aaree that Tesla Motors f is not res
articles leit in the vehicle in case of fire, shett, of any othor ca
the su ppiier or iransporter | heraby gran 3
t andéat inspection. The dislance could | ederstands and approves the diving of miles
ed with diagnosis and tasting Any exp: igh cle | ant of repaus thereto Any warranties on
6 roducts sold hereby ate those are those made by the manufacturer T The seller hereby exoressly cieclaines af warranties, express otamplied, inchiding arly implied warranty
of merchantability or flees for a padioular purpose, and the setiar neither assumes nor authorizes any olher person to assume for it any fabity in connection wan the sala
of sais pats. Any imitation contained herein does not apply where prohibited by law,

ponsible for joss oc damage ta the vehicle or

  
 
  
 

   

ra far the purpese of

 

 
 

app

 
 

 
      

 

 

 

 

 

 

 

b a) apse
eyes ad ie ea ae CR
He egg Cac
y ace a. hades
Mi iu rie cnt ey
trite ey ase 4
re Retr ERM ee
a Ort Eh ted 8
Ges Cony
Tere a

RONCIB2 1023607 BOF HN Ab Pe 3ar3
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 32 of 36 PagelD: 39

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 31 of 35 Trans ID: LOV2019444613

Testa Inc Invoice Jnvatce Onie lwalce Nurabor
135 Route 22 East “St -dan-2018 US-008-0000355336
Springfleld, NJ 07081 SERVICE DEPARTMENT HOURS Dateslimo Reoslved:# Dato/Time Promised

eh: 878) 921-0925 Mon-Fri: 9:00 a.in, to 6:00 p.m.

 

   

Fax: {28-Jan-2019 08:58 AM
Quometer kt “ Odoinoter Owl
-29182.1 Milos :29228.9 Milos
“4 Rootly Date
E,P.A.ID# NURG86639698 OU312019 10.3834
soc athive esa nae ‘Sarvice Advisor
Mincent Trentin.
BA To: : Mabie Phone Addilonal Phone. Vehicle idertiicotion Numbor
Arun Kandra (732) 895-6775 {BY JSATE26HF 228829
1119 emerald valiey in
ibasking ridga, NJ 07920 Yoar Modal. Licansg Plate Golo
{kancras9s@gmaii.com 2017 “Modal S ; Poarl White Mult-Coat Paint
JobNumber —_. Besorlptton Of Wo Ke Amount (USU)

Customer Is experisncing severe road nolse

Upon road test with customer, customer is experlencing vibrations at 60+ mph.
Explained to customer that excessive spoods Will cause road Vibrations and
less road dampening will be present. Also explained that the low tread on tlres
may contribute to thle concern, Customer decilned tires at this time. Performed
suspension torque and safoty Inspection of sub-frame to ensure all suspension
components aré up to Tesla Standards.

Correction: Exterlor NVH General Diagnosis

Pay Type: Goodwill - Service 0,00

Bluetooth keeps disconnecting erratically, Customer doesn't have timestamps,

Vehicia raceived a new MCU as por line #5, therefore a new bluetooth module
was placed. Advise customer to funcilon test upon pick-up to verify proper
. operation.

Correction: Audio System - Bluetooth General
Diagnosis

Pay Type: Warranty 0.00

 
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 33 of 36 PagelD: 40
CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 32 of 35 Trans ID: LCV2019444613

‘Clunky nolse from under the car when | suddenly step on gas. - this Is upon
- hard acceleration when going from 20mph to 60 mph - It Is Intermittont-
REPEATED CONCERN - could not verify it last time he was here

‘Removed and replaced front half-shafts and jack-shaft assembllos, Road

: tested and vertfeld proper operation. Advisad customer that exoossive
 acodloration under standard/high/vory high suspension sottlngs will cause
ipromature wear of the axles causing the vibration/clunking nolse heard.

i Advised customer to keep the vohiste at the Low height suspension setting
: whon heavy accoleration Is needed,

: Correction: Exterior NVH General Diagnosis

‘Correction: Halfshaft Assembly - Front -LH

‘Parts Replaced or Added

Part Quantity

‘HALFSHAFT, FR, LH, MODEL $ HPDM }
(1030615 -00-B)

Correction: Halfshaft Assembly ~ Front «RH

Parts Replaced or Added

3 Part Quantity

“HALESHAFT, FR, RH, MODEL $ HPOM 1
(1030616-00-B)

‘Correction: Jackshaft Assembly - Front

: Parts Replaced or Added

Part Quantity
BOLT HF M10x35 PC109 MAT (1054401-00- 2

A)
‘JACKSHAFT ASSY, FR (1030632-00-A) 1
NUT HF M24x1.5 {8,8} ZnFi-W (1020297-00- 2

A)

‘WASHER SAFETY M24x39 (1020296 -00-B) 2

Pay Type: Warranty 0.00

‘Front side and rear windows keep fogging especially when driving at night
time, Even with the defrost on - there aro silll bly size patchos that are foggy

Performed thermal system teat and all thermal systems are Operating as
dosigned at this time. Advise customer to precondition his voniela before
entering.

Correction: General Pre-Diagnosls

Pay Type: Warranty 0.00

20f4
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 34 of 36 PagelD: 41
CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 33 of 35 Trans ID: LCV2019444613

Car doesn't start powerlng Up for a long time, This Is going on for over 2
months. | thought this is normal but gets worse day by day.

Diagnostics show the media control unit Is not functioning appropriately.
Removed and replaced the media control unit, pushed updated flrmware to

- ensure proper communication, and function tested to confirm concern has
been rectified,

Correction: General Pre-Diagnosis

Correction: Madia Control Unit (Touchscreen)

5 Parts Replaced or Added
Part Quantity
MCU NA PREMIUM MODEL S/X (1045006-00 4
-D)

Pay Type: Warranty; 0,00

Perform Courtesy Inspection

~ Pulled logs and checked for active faults: No active faults found- Chacked

firmware version: Updated to latest verslon- Topped off washer fluid,~ Verifled

wiper and washor Jet operation: Good, no issue, Checked all soat belts and

latehos.- Vohicle charged normally @40amps.- Measured fire tread dopth at:

(Outer) (Center) (nnenl: 5/32 §132 BIBARF: 4/32 (32
S/32LR: 4/32 4/32 B/32RR; {32 8/32 5/32

Correction: Courtesy Inspection

Pay Type: Goodwill - Servica 0,00
_ Tires are low on tread, recommend replacement.
Correction: No Labor Performed - Customer Did Not Price Adjustment Subtotal
- Authorize Repairs 0.00 0.00 0.00
¢ Pay Type: Customer Pay 0.00

‘Total Job Parts: 0,00

: Total Labor & Miscellaneous Items: 0,00

Service Center hourly rate: 175
All parts are now unless otherwise specified.

Notes:

Sof 4
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 35 of 36 PagelD: 42

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 34 of 35 Trans ID: LCV2019444613

Payment Terms: Subtotal Labor & Miscellaneous 0.00

Due upen receipt. ltems
Labor & Miscellaneous items Price 0.00
Adjustment
Total Labor 0,00
Subtotal Parts 0,00
Parts Prica Adjustment 6.00
Total Parts 0.00
Shipping 0,00
Referral Credit 0.00
Subtotal 0,00
Sales Tax 0,00
TOTAL AMOUNT 0.00
TOTAL PAID 0.00
DUE AMOUNT 6.00

| authorize the repair work, including parts, materials and labor, on my vehicle to be done as set forth in this service agreement document.

Signature: Date:

 

You agree that: Tesla is not responsible for any personal itams left In your vehicle: Tass and ils eraployeas may access aad eporate your vohicls for the see
purpose of testing and/or inspection of repairs; Tesla and ile employeas may access, downlond and use the information stored on your vehicle's data recordar
to service and diagnose issues with your vehicle, and Tesla may store and aggragate such data for its own purposes: Tesla and its ombloyeas will tum off any
photo of video capturing devices, such as dashboard cameras, once we receive the vehicle in proparation for servico; tems may be raturned within 30 Gays
with a proof of purchase and must be in thelr original and uninstalled condition with factory laboling attached and in factory packaging (f suppliod); an express
machanic's fen is hereby acknowledged on your vehicle to secure the amount of fapalls and storage the ownar's insurance provides exclusive covoiage foi
the vehicle while itis In Tesia’s possession; and you may be charged $35 per day for storage foes from the fourth working day after you are notified that
repairs on your vehicle are complete.

Tesla discialms all expross or implied warrantivs with respect to any repairs or products used in repairs, axcapt as may be sel forth In your Tosia-issued Now
Vehicle Limited Warranty or other extended service agreement. Testa is not responsible for repairs not porlormed by, or components not installed by, Tesla.
Customor pald Tosia branded parts are covered under “Paris Body, and Paint Limiled Wartanty” for the poriod of 12 months. Please visit

hitps vay tesla com/suppart for exceptions, exctusions, and Ilmilations.

4 of 4
Case 1:19-cv-14288-RBK-KMW Document 1-3 Filed 06/26/19 Page 36 of 36 PagelD: 43

CAM-L-001006-19 03/12/2019 2:03:24 PM Pg 35 of 35 Trans ID: LCV2019444613

Michael Power, Esq. ATTORNEY FOR PLAINTIFF
Power & Associates, P.C,
1790 Wilmington Pike
Suite 200
Glen Mills, PA 19342
610-558-6220
ID: 036611986
SANDHYA KAMINENT And
ARUN KANDRA SUPERIOR COURT OF
119 EMERALD VALLEY LANE NEW JERSEY-CAMDEN COUNTY
BASKING RIDGE NJ 07920 CIVIL ACTION
Ve LAW DIVISION
TESLA, INC, NO.
3500 DEER CREEK ROAD
PALO ALTO CA 94304 JURY TRIAL DEMANDED
JURY TRIAL DEMAND

TO THE CLERK OF COURT:

Plaintiffs hereby demand a trial by jury in the above-captioned matter,

14

POWER & ASSOCIATES, PC,

ZL

aevwnanhe senna hunni entnmnnntinn meses tie i
MICLHIALL POWER

MI>P - 0286

Atiorney for Plaintiffs

1790 Wilmington Pike, Suite 200
Glen Mills, PA 19342 >
610-558-6220
